Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 17 - 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.
Applicant’s election without traverse of species 1 (figures 2 - 11B) in which claims 1 - 12, 14 - 16 and 20 are directed to the elected species in the reply filed on February 12, 2021 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities:  the recitation "and the eyelet and structure" (line 1) should be replaced by -- and the eyelet are structured --.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the recitation "and the eyelet and structure" (line 1) should be replaced by -- and the eyelet are structured --.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the recitation "and the eyelet and structure" (line 6) should be replaced by -- and the eyelet are structured --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 10, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown, GB 754,786.
Regarding Claim 1, Brown discloses an apparatus, comprising: a cord X comprising a proximal end and a distal end; and an eyelet 5 comprising an opening 10 and a locking feature (from the plates 1, 1), wherein the proximal end of the cord (X) is looped around the eyelet (5); the distal end of the cord (X) is configured to pass through the opening (10), wherein the cord (X) and the eyelet (5) combine to form a continuous closed loop (figure 3) when the distal end of the cord (X) is passed through the opening (10); and the locking feature (11) is structured and arranged to selectively lock and unlock movement of the cord (X) through the opening (10). 
Regarding Claim 2, Brown discloses the apparatus of claim 1, wherein the cord (X) and the eyelet (5) are structured and arranged with relative sizes such that: the cord (X) is disengaged from the locking feature (11) and in an unlocked position (figure 1) relative to the eyelet (5) when the cord (X) is positioned within 
Regarding Claim 3, Brown discloses the apparatus of claim 1, wherein the eyelet (5) is a unitary structure and has no moving parts. 
Regarding Claim 4, Brown discloses the apparatus of claim 1, wherein the opening (10) is circular and the only opening (10) through the eyelet (5). 
Regarding Claim 5, Brown discloses the apparatus of claim 1, wherein the cord (X) and the eyelet (5) are structured and arranged with relative sizes such that only a single portion of the cord (X) fits inside the circular opening (10) at one time (figure 3). 
Regarding Claim 6, Brown discloses the apparatus of claim 1, wherein an outside diameter of the cord (X) is substantially equal to a diameter of the circular opening (10). 
Regarding Claim 7, Brown discloses the apparatus of claim 1, wherein the distal end of the cord (X) is devoid of any loops, knots, rigging hardware, and connecting hardware (figure 3). 
Regarding Claim 8, Brown discloses the apparatus of claim 1, wherein: the proximal end of the cord (X) is connected to an intermediate portion (at the knot) of the cord (X); and the eyelet (5) comprises a stem 7 extending between the 
Regarding Claim 9, Brown discloses the apparatus of claim 1, wherein the locking feature comprises plural teeth 11 around the opening (10). 
Regarding Claim 10, Brown discloses the apparatus of claim 9, wherein the plural teeth (11) comprise: a first set of teeth 11 circumferentially around a first (top) side of the opening (10); and a second set of teeth 11 circumferentially around a second (bottom) side of the opening (10). 
Regarding Claim 14, Brown discloses the apparatus of claim 1, wherein the apparatus comprises a belt (when the clamp is used with the rope X as a belt). 
Regarding Claim 15, Brown discloses the apparatus of claim 14, wherein the cord (X) comprises a rope (the cord is a rope) having a core and a braided sheath around the core (figures 2 and 3). 
Regarding Claim 20, Brown discloses an apparatus, comprising: a cord X comprising a proximal end and a distal end; and an eyelet 5 comprising an opening 10 and a locking feature (edges of the opening 10), wherein the proximal end of the cord (X) is looped around the eyelet (5); the distal end of the cord (X) is configured to pass through the opening (10), wherein the cord (X) and the eyelet (5) combine to form a continuous closed loop (figure 3) when the distal end of the cord (X) is passed through the opening (10); and the locking feature (edges) engages the cord (10) and locks the cord (X) relative to the eyelet (5) .  
Claim(s) 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaelis, US 366,971.
Regarding Claim 1, Michaelis discloses an apparatus, comprising: a cord F comprising a proximal end and a distal end; and an eyelet A comprising an opening (figure 2) and a locking feature C, wherein the proximal end of the cord (F) is looped around the eyelet (at D); the distal end of the cord (F) is configured to pass through the opening (at A), wherein the cord (F) and the eyelet (A) combine to form a continuous closed loop (figure 1) when the distal end of the cord (F) is passed through the opening (at A); and the locking feature (C) is structured and arranged to selectively lock and unlock movement of the cord (F) through the opening (at A). 
Regarding Claim 16, Michaelis discloses the apparatus of claim 1, wherein: the eyelet (A) is a unitary structure and has no moving parts; the eyelet (A) comprises a concave seat B and the proximal end of the cord (F) is looped around the eyelet (A) in the concave seat (figures 1 - 3); the opening (at A) is the only opening (figure 2) through the eyelet (A); the cord (F) and the eyelet (A) are structured and arranged with relative sizes such that only a single portion of the cord (F) fits inside the opening (at A) at one time (figures 1 and 2); the distal end of the cord (F) is devoid of any loops, knots, rigging hardware, and connecting hardware (figure 1); the proximal end of the cord (F) is connected to an . 
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677